Citation Nr: 0904377	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-07 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for malaria.  

2.  Entitlement to service connection for atrial fibrillation 
as a result of exposure to herbicides.

3.  Entitlement to service connection for depression.  

4.  Entitlement to service connection for hypertension.  

5.  Entitlement to service connection for thyroid 
abnormalities as a result of exposure to herbicides.

6.  Entitlement to service connection for boils.

7.  Entitlement to service connection for sinusitis as a 
result of exposure to herbicides.  

8.  Entitlement to service connection for a bilateral hearing 
loss disability.  

9.  Entitlement to an initial evaluation in excess of 10 
percent for mechanical low back strain with disc space 
narrowing at L4-5 and L5-S1.  

10.  Entitlement to a separate compensable evaluation for 
arthritis of the back.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from December 1965 to 
December 1968.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Lincoln, 
Nebraska, VA Regional Office (RO).  

The Board notes that in a December 2006 rating decision, the 
agency of original jurisdiction (AOJ) granted service 
connection for osteopenic bones of the right wrist.  This 
represents a full grant of the benefits sought in regard to 
that issue.  

The Board further notes that in a March 2006 letter, the AOJ 
informed the appellant that the claim of entitlement to 
service connection for a stroke was being developed.  This 
issue is referred to the AOJ.  

The issues of entitlement to service connection for malaria, 
atrial fibrillation as a result of exposure to herbicides, 
depression, hypertension, thyroid abnormalities as a result 
of exposure to herbicides, and entitlement to an initial 
evaluation in excess of 10 percent for mechanical low back 
strain with disc space narrowing at L4-5 and 
L5- S1 , and entitlement to a separate compensable evaluation 
for arthritis of the back are being remanded and are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence establishes that a chronic 
disability manifested by boils was not manifest in service 
and is not attributable to service.  

2.  The competent evidence establishes that sinusitis was not 
manifest in service and is not attributable to service.  

3.  A bilateral hearing loss disability was not manifest in 
service or within one year of separation, and is not 
attributable to service.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by boils was not incurred 
or aggravated during active service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.655 
(2008).

2.  Sinusitis was not incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304 (2008).

3.  A bilateral hearing loss disability was not incurred or 
aggravated during active service, and service incurrence may 
not be presumed.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this appeal.  
See 73 Fed. Reg. 23353 (final rule revising 38 C.F.R. 
§ 3.159(b) to rescind fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.  However, although this 
notice is no longer required, the Board notes that the 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to the claims.  The 
November 2005 and March 2006 letters told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet 
App. at 120.  

The Board finds that any deficiency in the notice to the 
claimant or the timing of the notices is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that the Board erred by relying on various post-decisional 
documents to conclude that adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the claimant, the United States 
Court of Appeals for Veterans Claims (Court) found that the 
evidence established that the claimant was afforded a 
meaningful opportunity to participate in the adjudication of 
the claim, and found that the error was harmless, as the 
Board has done in this case).  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the notice elements the burden shifts to VA to 
demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, 487 F.3d at 889.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The claimant was also afforded VA 
examinations.  38 C.F.R. § 3.159(c)(4).  The records satisfy 
38 C.F.R. § 3.326.  The Board notes that the appellant 
underwent a VA examination in April 2006, and the examiner 
stated that the appellant's boils were not related to Agent 
Orange exposure.  The appellant refused to cooperate with the 
scheduled October 2006 examination as it related to boils.  
The Board notes that the duty to assist is not a one-way 
street.  Regardless of his failure to cooperate, the Board 
will consider the issue on appeal in regard to boils on the 
evidence of record.  

The appellant was also sent a letter regarding the 
appropriate disability rating or effective date to be 
assigned in March 2006.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  In addition, service connection may be 
granted for a chronic disease, including organic disease of 
the nervous system, if manifested to a compensable degree 
within one year following service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2008).

The term "hearing loss disability" is defined in VA 
regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  The United States Court of Appeals for 
Veterans Claims ("the Court"), in Hensley v. Brown, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service if there is sufficient evidence to 
demonstrate a medical relationship between a veteran's in-
service exposure to loud noise and his current disability.

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2008).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that there has been no assertion 
of combat.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) are not applicable.  

I.  Boils

In this case, the Board finds that service connection for 
boils, is not warranted.  Although relevant finding are 
documented in the service treatment records, to include a 
boil on the buttocks in January 1967, miliaria in May 1967, 
an infected sebaceous cyst in the left auricular area in 
September 1967, and a bad boil on the right side of the neck 
in February 1968 diagnosed as cystic acne with a large 
abscess, at separation in November 1968, the skin/lymphatics 
was normal.  

The appellant had service in Vietnam and is presumed to have 
been exposed to Agent Orange during service.  The competent 
evidence, however, establishes that boils are not related to 
exposure to Agent Orange during service, on a presumptive or 
direct basis.  In that regard, and to the extent that the 
February 2006 private opinion suggests a link between boils 
and exposure to Agent Orange, the April 2006 VA examiner 
accurately noted that the folliculitis/cellulitis with boils 
shown on examination is not a disease subject to service 
connection on a presumptive basis in association with 
exposure to herbicides.  The Secretary of the Department of 
Veterans Affairs has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 61 Fed. Reg. 414421 (1996).  The 
following are the diseases presumptively associated with 
exposure to herbicides: chloracne or other acneform disease 
consistent with chloracne, Hodgkin's disease, type II 
diabetes mellitus, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, certain respiratory cancers, and soft 
tissue sarcoma.  38 C.F.R. § 3.309(e).  

In this case, the competent evidence establishes that service 
connection is not warranted for a disorder manifested by 
boils on a presumptive basis.  In addition, there is no 
competent evidence directly linking any boils to Agent Orange 
exposure.  The April 2006 report of examination notes an 
onset of boils in service, and stated that such were not 
related to exposure to Agent Orange.  

In addition, while the April 2006 VA examiner noted an onset 
of boils in service, as well as post service boil, on VA 
examination in October 2006, there was no evidence of a boil 
and the report notes that the appellant declined a skin or 
boil examination stating that the condition was not 
disabling.  The duty to assist is not a one-way street, and 
failure to cooperate with a scheduled VA examination is 
tantamount to failing to report for examination.  38 C.F.R. 
§ 3.655.  Regardless, the October 2006 examiner specifically 
stated that the appellant did not have a skin disorder.  A 
service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

A determination as to whether boils are related to service 
requires competent evidence.  The appellant is competent to 
report his symptoms and service records document boils in 
service.  As a layman, however, his opinion alone is not 
sufficient upon which to base a determination as to a 
relationship between service and current disability.  Rather, 
the Board must weigh and assess the competence and 
credibility of all of the evidence of record, to include the 
opinions to the contrary.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).  

In this case, while there is in-service evidence of a 
disorder manifested by boils and post-service evidence of a 
disorder with boils, and to the extent that post-service 
boils has been noted, there is no competent opinion 
establishing that any chronic disability manifested by boils 
is attributable to service.  The Board notes that the initial 
post-service clinical evidence of boils for VA purposes is in 
2006, many years post service.  The Board may consider in its 
assessment of a service connection claim the passage of a 
lengthy period of time wherein the appellant has not 
complained of the maladies at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  

In sum, the evidence establishes that service connection for 
boils is not warranted on a presumptive or direct basis in 
association with exposure to Agent Orange during service.  In 
addition, at this time, there is no competent evidence 
establishing that the appellant has a chronic disability, to 
include folliculitis/cellulitis with manifestations of boils, 
attributable to service. 

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

II.  Sinusitis

The appellant asserts that he has sinusitis as a result of 
service.  The Board finds that the competent evidence 
establishes that the appellant does not have sinusitis, and 
thus, regardless of the theory asserted, to include exposure 
to herbicides, service connection is not warranted.  

A determination as to whether the appellant has sinusitis 
related to service requires competent evidence.  The 
appellant is competent to report his symptoms, both during 
service and post service.  As a layman, however, his opinion 
alone is not sufficient upon which to base a determination as 
to diagnosis or a relationship between service and current 
disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record, 
to include the opinions to the contrary.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In that regard, the October 2006 VA examiner reported no 
evidence of active sinus disease.  The Board notes that 
absent a currently disability, service connection is not 
warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  While the February 2006 private examiner noted 
sinusitis, no clinical data was provided in support of the 
assessment and the Board notes that lay history is not 
transformed into competent medical evidence merely because 
the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995).  Regardless, there 
is no competent evidence relating sinusitis to service.  
Rather, the competent and probative evidence establishes that 
the appellant does not have sinusitis.  

In addition, while symptoms, to include allergies, runny 
nose, and congestions, were attributed to rhinitis, the 
October 2006 VA examination report notes an onset of rhinitis 
in October 2005.  The Board notes that a significant lapse in 
time between service and post-service medical treatment may, 
and will, be considered as part of the analysis of a service 
connection claim and weighs against the claim.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  
Regardless, service treatment records are negative for a 
diagnosis of rhinitis and the October 2006 VA examiner 
specifically stated that it was not likely that rhinitis was 
related to service.  

In this case, the Board has accorded more probative value to 
the competent VA medical opinion establishing that the 
appellant does not have sinusitis.  The Board notes that the 
findings contained in the report are consistent with the 
contemporaneous service treatment records which are negative 
for a diagnosis of sinusitis.  The Board notes that 
complaints of sinus trouble in March 1968 were attributed to 
an upper respiratory infection and complaints to include a 
runny nose and maxillary tenderness in May 1968 were 
attributed to a viral upper respiratory infection.  

The Board finds that the competent and probative evidence 
establishes that the appellant does not have sinusitis.  
Therefore, service connection is not warranted.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  

III.  Hearing Loss Disability

Initially, the Board notes that there has been no assertion 
of combat.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) are not applicable.  

In this case, an October 2005 private record reflects a 
bilateral hearing loss disability.  Thus, the pivotal 
determination is whether a hearing loss disability is related 
to service.  

The November 1965 service entrance examination report shows 
that the ears and drums were normal.  Audiological evaluation 
showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
5 (15)
5 (15)
5 (10)
LEFT
5 (20)
5 (10)
5 (15)
5 (15)
5 (10)

(Note: Prior to November 1967, audiometric test results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.)

The November 1968 separation examination report shows that 
the ears and drums were normal.  Audiological evaluation 
showed pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
-
10
LEFT
5
5
5
-
5

The appellant's hearing was assigned a profile of "1."  On 
the accompanying medical history, he denied having or having 
had hearing loss and ear trouble.  

The Board notes that a December 2005 rating decision shows 
that the appellant is service connected for tinnitus as a 
result of in-service noise exposure in association with his 
military occupation specialty (MOS) of heavy vehicle driver.  
The Board accepts that the appellant was exposed to noise and 
could have experienced decreased auditory acuity during 
service.  As noted by both the October 2005 private examiner 
and the December 2005 VA examiner, however, he had normal 
hearing at separation in November 1968, and the Board finds 
that the competent evidence establishes a hearing loss 
disability is not related to service.

In this case, the appellant's hearing was normal at 
separation and he specifically denied having or having had 
hearing loss, and a hearing loss disability was not shown 
within the initial post-service year.  For VA purposes, the 
initial diagnosis of a hearing loss disability is in 2005, 
decades after service.  While the October 2005 private 
examiner opined that it was quite likely that the onset of 
the appellant's hearing loss disability was during service, 
noting current audiologic results were consistent with noise-
induced hearing loss, the December 2005 VA examiner 
specifically stated that it was not likely that the 
appellant's hearing loss was precipitated by noise exposure 
during service, noting that the normal audiograms verified 
that the appellant's hearing had recovered without permanent 
loss.  The examiner added that while exposure to either 
impulse sounds or continuous exposure could cause a temporary 
threshold shift, it was only if the hearing did not recover 
completely from a temporary threshold shift that there was a 
permanent hearing loss.  

A determination as to whether a hearing loss disability is 
related to service requires competent evidence.  In that 
regard, the Board notes that there is both positive and 
negative evidence that must be weighed.  Importantly, the 
Board notes that the appellant is competent to report his 
symptoms, as well that he was exposed to noise during 
service, and such is documented in the records.  As a layman, 
however, his opinion alone is not sufficient upon which to 
base a determination as to a relationship between service and 
current disability.  More specifically, although he is 
competent to report that he experienced hearing loss during 
service, and competent to report that he currently has 
hearing loss, the Board finds that his opinion alone does not 
provide a sufficient basis upon which to make a determination 
as to whether his hearing loss disability is related to 
service.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record, 
to include the opinions to the contrary.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494- 95 (1992); See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the December 2005 VA opinion.  The Board notes that VA is 
free to favor one medical opinion over another provided it 
offers an adequate basis for doing so.  See Owens v. Brown, 7 
Vet. App. 429 (1995).  In that regard, the Board notes that 
the December 2005 VA opinion is consistent with the 
contemporaneous records showing normal hearing at separation, 
and at which time the appellant specifically denied having or 
having had hearing loss.  In addition, as noted, the initial 
evidence of a hearing loss disability is decades after 
service, and a significant lapse in time between service and 
post-service medical treatment may, and will, be considered 
as part of the analysis of a service connection claim and 
weighs against the claim in this case.  See Maxson v. West, 
12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc).  
The Board finds the VA opinion to be reasoned, based on 
reliable principles, and consistent with the record.  

To the extent that the appellant has attempted to establish 
continuity of symptomatology based on lay statements, the 
Board finds such attempt to be inconsistent with the more 
probative contemporaneous record.  Specifically, he denied 
hearing loss and ear trouble at separation and the initial 
evidence of hearing loss is decades after service.  Such 
evidence is far more reliable than the appellant's remote 
claim.

In summary, the evidence establishes no hearing loss 
disability during service, normal hearing at separation, no 
hearing loss disability within the initial post service year, 
and a competent and probative opinion that a hearing loss 
disability is not likely related to service.  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

Service connection for boils is denied.  

Service connection for sinusitis is denied.  

Service connection for a bilateral hearing loss disability is 
denied.  


REMAND

Initially, the Board notes that additional records have been 
associated with the claims file.  The appellant has not 
waived initial AOJ consideration of the evidence.  

In addition, a March 2006 VA record notes treatment for 
atrial fibrillation in February 2006 with Dr. G.  These 
records have not been associated with the claims file.  A 
June 2006 VA record notes receipt of a discharge summary from 
G. S. Hospital, with a final diagnosis of new onset of atrial 
fibrillation.  The Board notes that the discharge report 
referenced has not been associated with the claims file.  In 
addition, the Board notes that an April 2007 VA record 
attributing depression due to a general medical condition 
(cerebrovascular accident (CVA) notes that the appellant was 
scheduled for a follow-up appointment on May 15.  VA records 
dated after April 2007 have not been associated with the 
claims file.  

In addition, the Board notes that in March 2006, the 
appellant filed a VA Form 21-4138 regarding claims of 
entitlement to service connection with an accompanying 
private medical record noting various disorders, to include 
depression, and referencing the appellant's active service.  
In a May 2006 rating decision, the AOJ denied service 
connection for depression on a direct basis.  In December 
2006, the appellant filed a notice of disagreement with that 
decision asserting that his depression was secondary to 
service-connected disability.  A December 2006 rating 
decision reflects that VCAA development was being undertaken 
and that readjudication of the claim in regard to secondary 
service connection for depression was deferred pending the 
development.  A December 2006 statement of the case pertains 
to the denial of service connection for depression on a 
direct basis.  In March 2007, the appellant underwent a VA 
examination.  In a March 2007 rating decision, entitlement to 
service connection for depression on a secondary basis was 
denied.  A supplemental statement of the case has not been 
issued in this regard.  

In addition the appellant asserts that he has hypertension, 
atrial fibrillation, and a thyroid disorder, as result of 
service.  In a March 2006 VA Form 9, he asserted that atrial 
fibrillation and thyroid abnormalities were a result of 
exposure to Agent Orange during service.  The Board notes 
that the appellant served in Vietnam and is presumed to have 
been exposed to Agent Orange during service.  The Board notes 
that service connection is not warranted for any condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
61 Fed. Reg. 414421 (1996).  The following are the diseases 
presumptively associated with exposure to herbicides: 
chloracne or other acneform disease consistent with 
chloracne, Hodgkin's disease, type II diabetes mellitus, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue sarcoma.  
38 C.F.R. § 3.309(e).  

In addition, he asserted that he has malaria related to 
service.  The Board notes that a March 2006 VA record 
reflects an assessment of leukocytosis.  In February 2006, 
his private physician noted malaria, hypertension, and 
thyroid abnormalities and possible Agent Orange exposure 
during service, and stated that the appellant's atrial 
fibrillation was possibly caused or aggravated by service in 
Vietnam, to include in association with exposure to Agent 
Orange.  The Board notes that a March 2006 VA record notes 
afibrillation, hypertension, and treatment by a private 
cardiologist, and records, dated in February 2007, note 
elevated blood pressure after a fall.  

Further, the Board notes that the November 1965 service 
entrance examination report shows that the lungs and chest, 
heart, vascular system, abdomen and viscera, and endocrine 
system, were normal.  Blood pressure was 138/80.  A November 
1967 record notes no malaria history upon return from the 
Republic of Vietnam and reflects that he was placed on an 8-
week "program."  The November 1968 separation examination 
report shows that the lungs and chest, heart, vascular 
system, abdomen and viscera, and endocrine system were 
normal.  Blood pressure was 122/84.  On the accompanying 
medical history, he denied having or having had shortness of 
breath, pain or pressure in the chest, chronic cough, 
palpitation or pounding heart, high or low blood pressure, 
and liver trouble.  

In addition, the appellant is appealing the original 
assignment of a disability evaluation following an award of 
service connection, in May 2006, for mechanical low back 
strain with disc space narrowing at L4-5 and L5-S1.  In such 
cases, the entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  The appellant asserts that he is 
entitled to an evaluation in excess of the currently assigned 
10 percent rating.  The Board notes that the AOJ has assigned 
the 10 percent rating for mechanical low back strain with 
disc space narrowing at L4-5 and L5-S1 under Diagnostic Code 
5237.  In that regard, the Board notes that lumbosacral or 
cervical strain is rated under Diagnostic Code 5237.  
Intervertebral disc syndrome is rated under Diagnostic Code 
5243.

The Board further notes that the general rating formula 
provides for the following disability ratings for diseases or 
injuries of the spine, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
It applies to Diagnostic Codes 5235 to 5243 unless the 
disability rated under Diagnostic Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 10 percent -- Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2) 20 percent -- Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3) 30 percent -- Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4) 40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5) 50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6) 100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2) provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Diagnostic Codes for the spine are as follows: 5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also Diagnostic Code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).  

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

The Board notes that the April 2006 VA examination report 
reflects forward flexion to 650, posterior extension to 50, 
and lateral flexion and rotation to 30, with additional 
functional impairment due to pain.  In addition, records 
dated in February 2007, reflect complaints of gait 
instability and increased back stiffness after a fall.  The 
examiner reported that no gait instability was observed, and 
no limitation in mobility was also noted.  A March 2007 
record notes no focal neurological deficit, and his gait was 
noted to be unremarkable.  While not required to remand an 
appealed claim because of the passage of time when an 
otherwise adequate examination report was conducted, in light 
of the evidence in this case, the Board finds that further 
development is necessary in order to determine the degree of 
impairment to service-connected mechanical low back strain 
with disc space narrowing at L4-5 and L5-S1, as well as in 
regard to the claims pertaining to service connection for 
hypertension, atrial fibrillation, thyroid abnormalities and 
malaria.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate 
with the claims file, treatment records, 
dated in February 2006, pertaining to 
treatment by Dr. G, as well as identified 
private records received by the VA 
facility, and any other relevant VA 
treatment records that have not been 
associated with the claims file, to 
include mental health records dated from 
April 2007.  All records obtained should 
be associated with the claims file.  

2.  The AOJ should schedule the appellant 
for a VA examination(s) to determine the 
existence and etiology of any identified 
atrial fibrillation, hypertension, thyroid 
abnormalities, and malaria.  The claims 
file should be made available for review 
in conjunction with the examination and 
the examiner's attention should be 
directed to this remand.  All necessary 
tests should be accomplished.  The AOJ 
should request that the examiner provide 
an opinion as to whether it is at least as 
likely as not that any identified atrial 
fibrillation, hypertension, thyroid 
abnormalities, or malaria, is related to 
service, to include whether any disability 
manifested by thyroid abnormalities or 
atrial fibrillation is related to Agent 
Orange exposure.  A complete rationale 
should accompany all opinions provided.  

3.  The AOJ should schedule the appellant 
for a VA orthopedic examination to 
determine the degree of impairment due to 
the service-connected mechanical low back 
strain with disc space narrowing at L4-5 
and L5-S1.  The claims file should be made 
available for review in conjunction with 
the examination and the examiner's 
attention should be directed to this 
remand.  All necessary tests should be 
accomplished.  The AOJ should request that 
the examiner provide an opinion as to the 
degree of impairment due the service-
connected mechanical low back strain with 
disc space narrowing at L4-5 and L5-S1.  
If any neurolgic deficit is identified, an 
opinion as to whether such is mild, 
moderate, or severe should be provided.  A 
complete rationale should accompany all 
opinions.  

4.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued addressing the issues, to 
include secondary service connection for 
depression.  The appellant should be 
afforded a reasonable period of time in 
which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


